Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-24870-BLOOM/Otazo-Reyes

  RANIERO GIMENO,

            Plaintiff,

  v.

  NCHMD, INC. and NCH HEALTHCARE
  SYSTEM, INC.,

        Defendants.
  ___________________________________/

                   OMNIBUS ORDER ON PLAINTIFF’S MOTION TO REMAND
                         AND DEFENDANTS’ MOTION TO DISMISS

            THIS CAUSE is before the Court upon Defendants NCHMD, Inc. and NCH Healthcare

  System, Inc.’s (together, “Defendants”) Motion to Dismiss Plaintiff’s Complaint, ECF No. [12]

  (“Motion to Dismiss”) and Plaintiff Raniero Gimeno’s (“Plaintiff” or “Gimeno”) Motion to

  Remand, ECF No. [20] (“Remand Motion”). The Court has carefully considered the Motions, all

  opposing and supporting submissions, the record in this case, the applicable law, and is otherwise

  fully advised. For the reasons set forth below, the Remand Motion is denied, and the Motion to

  Dismiss is granted.

       I.       BACKGROUND

            This case arises following the untimely death Plaintiff Gimeno’s late husband. Defendant

  NCHMD is a subsidiary of Defendant NCH Healthcare that contracts with physicians through a

  multi-specialty physician group practice and provides its physicians for NCH Healthcare patients.

  Complaint (“Compl.”), ECF No. [1-1] at 5-12, ¶ 3. As alleged in the Complaint, Gimeno was

  married to Dr. Justin Polga (“Polga”), who provided physician hospitalist services pursuant to a
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 2 of 13

                                                         Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  contract with Defendant NCHMD until Polga’s death in December, 2019. Compl. ¶¶ 2, 7-8.

  During the hiring process, Polga was told that he would be automatically provided with life

  insurance of $150,000.00, but that he could also elect various employee-paid coverages, including

  supplemental life insurance for a maximum coverage of $500,000.00. Id. ¶ 9. According to

  Plaintiff, missing from among the voluminous documents Defendants provided to Polga was an

  evidence of insurability (“EOI”) form for the employee-paid supplemental life insurance. Id. ¶ 10.

  Gimeno alleges further that none of Defendants’ email communications alerted Polga to any

  additional requirements for the supplemental life insurance, other than an election form he

  completed and the payroll deduction for payment of the premiums. Id. Rather, pursuant to guidance

  from Defendant NCHMD’s human resources department, Polga completed an election form

  choosing supplemental life insurance in the amount of $500,000.00, issued as group coverage by

  Lincoln National Life Insurance Company (“Lincoln National”), and naming his husband,

  Gimeno, as primary beneficiary. Id. ¶¶ 11-12. Polga returned the completed forms to Defendants’

  employees as instructed, and at no time did Defendants inform him that he needed to complete or

  submit more forms. Id. ¶ 11. Polga paid the applicable premiums by payroll deduction for over

  three years until his death. Id. ¶ 14.

          However, as Gimeno later learned following Polga’s death, Polga never became a

  participant in the supplemental life insurance coverage plan, because Polga never completed the

  EOI form to be submitted to Lincoln National. Id. ¶ 21. According to Gimeno, the EOI form was

  never provided to Polga, Defendants continued the payroll deduction for the premium amount in

  spite of the fact that Polga did not have coverage, and Polga was never informed that he was not

  in fact a participant in the supplemental life insurance plan, or that Gimeno was not a beneficiary.

  Id. ¶¶ 14, 17, 21.




                                                     2
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 3 of 13

                                                           Case No. 20-cv-24870-BLOOM/Otazo-Reyes


            As a result, Gimeno asserts a claim of negligence against Defendants for failing to process

  Polga’s application such that upon his death, Gimeno was deprived of the supplemental life

  insurance benefit. Gimeno seeks damages for what would have been the full amount of Polga’s

  supplemental life insurance benefit.

            Gimeno commenced this action by filing his Complaint in the Eleventh Judicial Circuit

  Court in Miami-Dade County on October 29, 2020. On November 25, 2020, Defendants removed

  the case to federal court, invoking this Court’s federal question jurisdiction. See ECF No. [1]

  (“Notice”). Thereafter, Defendants filed their Motion to Dismiss, arguing that Plaintiff’s lawsuit

  is completely preempted by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.

  §§ 1001-1461, and Plaintiff filed his Remand Motion, arguing that his state law negligence claim

  is not completely preempted by ERISA, and therefore, that this case should be remanded to state

  court. Because the issue of ERISA preemption impacts the Court’s jurisdiction, the Court will

  analyze it first.

      II.      LEGAL STANDARD

            “Federal courts are courts of limited jurisdiction. They possess only that power authorized

  by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v. Guardian

  Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be presumed

  that a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests

  upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11

  (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183 (1936)).

            Removal is proper in “any civil action brought in a State court of which the district courts

  of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). To establish original

  jurisdiction, an action must satisfy the jurisdictional prerequisites of either federal question




                                                       3
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 4 of 13

                                                            Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  jurisdiction under 28 U.S.C. § 1331 or diversity jurisdiction under 28 U.S.C. § 1332. Federal

  question jurisdiction exists when the civil action arises “under the Constitution, laws, or treaties

  of the United States.” Id. § 1331. “To determine whether the claim arises under federal law,

  [courts] examine the ‘well pleaded’ allegations of the Complaint and ignore potential defenses.”

  Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 5, 123 S. Ct. 2058, 156 L. Ed. 2d 1 (2003). An

  exception to this rule, however, provides that “[w]hen a federal statute wholly displaces the state-

  law cause of action through complete pre-emption, the state claim can be removed. This is so

  because when the federal statute completely pre-empts the state law cause of action, a claim which

  comes within the scope of that cause of action, even if pleaded in terms of state law, is in reality

  based on federal law.” Aetna Health Inc. v. Davila, 542 U.S. 200, 207-08, 124 S. Ct. 2488, 159

  L.Ed.2d 312 (2004) (internal citations, quotations and alternations omitted). “ERISA is one of

  those statutes.” Id. Whether founded upon federal question or diversity, the removing party has

  the burden of showing that removal from state court to federal court is proper. Mitchell v. Brown

  & Williamson Tobacco Corp., 294 F.3d 1309, 1314 (11th Cir. 2002).

     III.      DISCUSSION

            In the Remand Motion, Plaintiff argues that Defendants have failed to establish that

  removal is proper in this case, such that this Court may properly exercise jurisdiction. Whether

  removal is proper depends on whether Plaintiff’s state law negligence claim is completely

  preempted by ERISA.

            ERISA § 502(a)(1)(B) provides:

            A civil action may be brought—(1) by a participant or beneficiary . . . to recover
            benefits due to him under the terms of his plan, to enforce the rights under the terms
            of the plan, or to clarify his rights to future benefits under the terms of the plan.




                                                        4
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 5 of 13

                                                          Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  29 U.S.C. § 1132(a)(1)(B). “[I]f an individual, at some point could have brought his claim under

  ERISA § 502(a)(1)(B), and where there is no other independent legal duty that is implicated by a

  defendant’s actions, then the individual’s cause of action is completely pre-empted by ERISA

  § 502(a)(1)(B).” Davila, 542 U.S. at 210; see also Conn. State Dental Ass’n v. Anthem Health

  Plans, Inc., 591 F.3d 1337, 1345 (11th Cir. 2009) (applying Davila as two-part test: “(1) whether

  the plaintiff could have brought its claim under § 502(a); and (2) whether no other legal duty

  supports the plaintiff’s claim”). The Court considers each part in turn.

         A. Whether Plaintiff could have brought his claim under § 502(a)

         “This part of the test is satisfied if two requirements are met: (1) the plaintiff’s claim must

  fall within the scope of ERISA; and (2) the plaintiff must have standing to sue under ERISA.”

  Conn. State Dental Ass’n, 591 F.3d at 1351 (citations omitted).

              i. Whether Plaintiff’s claim falls within the scope of ERISA

         Plaintiff argues that his claim does not fall within the scope of ERISA because Defendants

  have not shown that the supplemental life insurance program is an “employee welfare plan” not

  exempt under the ERISA safe harbor provision. In determining whether ERISA applies to a

  particular plan, the Eleventh Circuit has noted that courts must first consider whether the plan falls

  within the regulatory safe harbor. Anderson v. UNUM Provident Corp., 369 F.3d 1257, 1263 n.2

  (11th Cir. 2004). 29 C.F.R. § 2510.3-1(j) excepts from the definition of an “employee welfare

  plan” certain group or group-type insurance programs offered by an insurer to employees or

  members of an employee organization. In order to qualify for the regulatory safe harbor, four

  elements must be satisfied:

             (1) No contributions are made by an employer or employee organization;

             (2) Participation [in] the program is completely voluntary for employees or members;




                                                      5
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 6 of 13

                                                         Case No. 20-cv-24870-BLOOM/Otazo-Reyes


             (3) The sole functions of the employer or employee organization with respect to the
                 program are, without endorsing the program, to permit the insurer to publicize the
                 program to employees or members, to collect premiums through payroll deductions
                 or dues checkoffs and to remit them to the insurer; and

             (4) The employer or employee organization receives no consideration in the form of
                 cash or otherwise in connection with the program, other than reasonable
                 compensation, excluding any profit, for administrative services actually rendered
                 in connection with payroll deductions or dues checkoffs.

  29 C.F.R. § 2510.3-1(j). Here, although Gimeno contends that Defendants fail to show that the

  safe harbor does not apply, he has not elaborated further, other than dismissing “the pile of

  documentation” attached by Defendants to the Notice and contending in conclusory fashion that it

  is without dispute that the safe harbor applies. “[T]he onus is upon the parties to formulate

  arguments[.]” Resol. Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995). As such, the

  Court will not develop Plaintiff’s argument further for him.

         In any event, a review of the “pile of documentation” attached to the Notice demonstrates

  that the safe harbor is inapplicable in this case because the supplemental life insurance benefit is

  part of the same group policy issued by Lincoln National as the basic life insurance and accidental

  death and dismemberment (“AD&D”) benefit. See ECF No. [1-5] at 3-4. A supplemental coverage

  feature of an ERISA plan cannot be severed from the plan in order to defeat ERISA coverage, even

  if the employee pays the applicable premium. Glass v. United of Omaha Life Ins. Co., 33 F.3d

  1341, 1345 (11th Cir. 1994); see also Smith v. Jefferson Pilot Life Ins. Co., 14 F.3d 562, 568 (11th

  Cir. 1994), cert.denied, 513 U.S. 808 (1994) (a dependent coverage feature cannot be severed from

  a plan and excluded from ERISA under the regulatory safe harbor). Thus, if the group insurance

  plan is governed by ERISA, then the supplemental life insurance benefit is necessarily governed

  by ERISA as well. See id. (“The Elect life feature is part and parcel of the whole group insurance

  plan and thus ERISA governs it.”); see also Smith, 14 F.3d at 568 (“We see no indication at all




                                                     6
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 7 of 13

                                                          Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  that the regulation was intended to exempt from ERISA coverage the commonplace situation

  where dependent coverage is paid for by plan participants.”).

         Gimeno does not assert that the group insurance plan as a whole is not governed by ERISA,

  but argues only that the optional supplemental portion of the life insurance benefit does not qualify.

  However, as previously noted, specific coverages cannot be severed and excluded under the

  ERISA regulatory safe harbor, a point raised by Defendants and which Plaintiff does not address

  in his Reply. Plaintiff’s reliance upon Edwards v. Prudential Insurance Company of America, 213

  F. Supp. 2d 1376 (S.D. Fla. 2002) and Riggs v. Smith, 953 F. Supp. 389 (S.D. Fla. 1997) is

  misplaced, as neither case involved specific coverages provided as a part of the plans involved,

  nor did they discuss the application of Glass.

         An “employee welfare benefit plan” under ERISA, is “any (1) plan, fund or program, (2)

  established or maintained (3) by an employer (4) to provide beneficiaries (5) death benefits through

  an insurance policy.” Butero v. Royal Maccabees Life Ins. Co., 174 F.3d 1207, 1214 (11th Cir.

  1999) (citing 29 U.S.C. § 1002(1) and Donovan v. Dillingham, 688 F.2d 1367, 1371 (11th Cir.

  1982)) (quotations omitted). These elements are not in dispute with respect to Defendants’ plan as

  a whole, and the materials attached to the Notice demonstrate that these elements are met. Plaintiff

  does not dispute the authenticity of the additional documents attached to the Notice. “[A] document

  outside the four corners of the complaint may still be considered if it is central to the plaintiff’s

  claims and is undisputed in terms of authenticity.” Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d

  1337, 1340 n.3 (11th Cir. 2005) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir. 2002)).

         As reflected in the Employee Health and Wellness Guide attached to the Notice, ECF No.

  [1-6], Defendants offer a range of benefits to eligible employees, including, but not limited to,

  medical, dental, vision, short term and long term disability, life insurance, and accidental death




                                                      7
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 8 of 13

                                                         Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  and dismemberment (“AD&D”). In addition, as reflected in the Lincoln National group policy

  documents, the policy provides group life, dependent life, AD&D, and dependent AD&D

  insurance benefits and is intended to be a plan governed by ERISA. See ECF No. [1-5] at 35.

         As a result, the regulatory safe harbor does not apply, and Plaintiff’s claim properly falls

  within the scope of ERISA.

             ii. Whether Plaintiff has standing to sue under ERISA

         ERISA § 502(a)(1)(B) states that a claim may be brought by a “participant or beneficiary.”

  29 U.S.C. § 1132. A participant is “any employee . . . of an employer . . . who is or may become

  eligible to receive a benefit of any type from an employee benefit plan which covers employees of

  such employer . . . or whose beneficiaries may be eligible to receive any such benefit.” 29 U.S.C.

  § 1002(7). A beneficiary is “a person designated by a participant, or by the terms of an employee

  benefit plan, who is or may become entitled to a benefit thereunder. 29 U.S.C. § 1002(8). Gimeno

  argues that he is not a beneficiary because Polga was not enrolled by Defendants in the

  supplemental life insurance program and as a result, was not a participant of the plan. He therefore

  contends that he is suing Defendants directly for their negligence, and not under any plan. Gimeno

  affirmatively alleges that “Polga never became a participant in the employee paid optional

  Supplemental life insurance plan offered to employees of Defendant NCHMD and Plaintiff never

  became a beneficiary of the Supplemental life insurance because of Defendants’ negligence.”

  Compl. ¶ 1. Plaintiff explains further that “[t]his action is for damages arising from the negligence

  of Defendants and does not relate to any employee benefit plan or affect the rights of any

  participants in the Supplemental life insurance plan or the administration of that plan. Id. ¶ 24.

         A thorough review of Plaintiff’s Complaint, however, shows that although Plaintiff’s claim

  is pleaded as a state law claim for negligence, it is in fact a federal claim. “Complete preemption




                                                     8
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 9 of 13

                                                           Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  under ERISA derives from ERISA’s civil enforcement provision, § 502(a), which has such

  ‘extraordinary’ preemptive power that it ‘converts an ordinary state common law complaint into

  one stating a federal claim for purposes of the well-pleaded complaint rule.’” Conn. State Dental

  Ass’n, 591 F.3d at 1344 (quoting Metro. Life Ins. co. v. Taylor, 481 U.S. 58, 65-66 (1987)).

  “Section 1132(a)(1)(B) permits a civil action by a participant or beneficiary ‘to recover benefits

  due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

  his rights to future benefits under the terms of the plan . . . .’ If a state court plaintiff’s state law

  claim seeks this relief, then the plaintiff is deemed to have brought a federal claim, the state law

  claims are thus converted to a federal claim under § 1132, and the case is removable via federal

  question jurisdiction.” Ervast v. Flexible Prods. Co., 346 F.3d 1007, 1014 (11th Cir. 2003).

          First, Plaintiff focuses his claim on specific coverage offered as a part of a larger group

  insurance plan. But as the Court previously noted, the supplemental life insurance benefit cannot

  be properly considered in isolation. Notably, Plaintiff has not argued that he was not a beneficiary

  of the group insurance plan as a whole. Rather, Plaintiff contends that he did not receive the full

  amount of the supplemental life insurance benefit to which he believed to be entitled. Moreover,

  Plaintiff has not disputed Defendants’ assertion that he made a claim under the Lincoln Life policy

  following Polga’s death, and indeed received a payment pursuant to the optional supplemental life

  insurance benefit in the amount $150,000.00. See ECF No. [1-7]. As such, Plaintiff’s argument

  that Polga never became a participant, nor Plaintiff a beneficiary, lacks merit, and his reliance on

  Bertoni v. Stock Building Supply, Inc., No. 04-80325-CIV, 2005 WL 6353963, at *3 (S.D. Fla.

  Nov. 2, 2005), is therefore misplaced. Although the court in Bertoni determined that the plaintiff

  was not a beneficiary where the claim involved supplemental life insurance coverage, the plaintiff

  received no benefits at all as a result of the fact that the decedent never became a participant in the




                                                       9
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 10 of 13

                                                             Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  supplemental life insurance policy. 2005 WL 6353963, at *3. 1 Here, Gimeno has not disputed that

  he received the basic life insurance benefit, in addition to the guaranteed amount of $150,000.00

  from the supplemental life insurance benefit.

            Second, Plaintiff has attached several documents to his Complaint that conflict with his

  allegations. “[I]f the allegations of the complaint about a particular exhibit conflict with the

  contents of the exhibit itself, the exhibit controls.” Hoefling v. City of Miami, 811 F.3d 1271, 1277

  (11th Cir. 2016). Despite his allegations to the contrary, Polga was a “participant” and Gimeno

  was a “beneficiary” under the group insurance plan. The enrollment form attached to the

  Complaint reflects that Polga was a participant in the plan as a whole and that Gimeno was

  designated as his beneficiary. See ECF No. [1-1] at 31. In addition, Plaintiff provides a “Current

  Benefits” printout for Polga confirming that he was in fact enrolled and contributing through

  payroll deductions to a number of benefits, including the supplemental life insurance benefit,

  which is a part of the Lincoln Life group insurance policy. See ECF No. [1-1] at 60. 2

            Indeed, “all one needs for standing under ERISA is a colorable claim for benefits, and the

  possibility of direct payment is enough to establish subject matter jurisdiction.” Garcon v. United

  Mut. of Omaha Ins. Co., 779 F. App’x 595, 598 (11th Cir. 2019) (quoting Conn. State Dental, 591

  F.3d at 1353 (citation and quotations omitted)). Here, the basis of Plaintiff’s claim is that he did

  not receive the full amount of the supplemental life insurance benefit ($500,000.00) to which he




  1
      The Court notes in addition that the Bertoni court did not discuss the application of Glass.
  2
    Plaintiff appears to suggest that because the supplemental life benefit is listed separately on the “Current
  Benefits” printout, the benefit may be considered separately from the other coverages provided in the
  Lincoln Life group insurance policy. This suggestion is contrary to case law, but also inconsistent with the
  Lincoln Life group insurance policy terms. See ECF No. [1-5] at 3-4 (setting out basic life and optional life
  insurance benefits provided).


                                                           10
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 11 of 13

                                                         Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  believes he is entitled because Polga duly paid the premiums for that coverage amount through

  payroll deductions while employed by Defendant NCHMD. 3

           As a result, despite Plaintiff’s conclusory allegations to the contrary, he has standing to sue

  under ERISA.

           B. Whether no other legal duty supports Plaintiff’s claim

           The second Davila inquiry is whether Plaintiff’s claims are founded upon a legal duty that

  is independent of ERISA. Plaintiff argues that he does not seek a determination or enforcement of

  any plan benefits, and therefore appears to contend that another legal duty—“to fully inform [ ]

  employees of all rights and benefits upon becoming employed and to ensure that all application

  forms were completed and correctly submitted thereafter”—applies to support his negligence

  claim.

           The Court’s “analysis above answers this question.” Conn. State Dental Ass’n, 591 F.3d at

  1353. Indeed, contrary to Plaintiff’s assertions that he is not seeking a determination or

  enforcement of any plan benefits, the relief Plaintiff seeks is precisely an award of the full amount

  of benefits to which he is entitled under the supplemental insurance benefit provided by the plan

  at issue in this case. See ECF No. [1-1] at 12. If his state law claim “is actually (1) a claim for

  recovery of benefits due under the terms of the plan, (2) a claim seeking to enforce his rights under

  the terms of the plan, or (3) a claim for clarification of future benefits under the terms of the plan;

  it is construed as a federal civil action under § 1132(a), is completely preempted, and confers

  federal question jurisdiction.” Ervast, 346 F.3d at 1014; see also Garcon, 779 F. App’x at 598

  (stating that where claims “are predicated on the benefits he alleges he is owed under the terms of

  the plan,” those claims are completely preempted by ERISA (citing Davila 542 U.S. at 214)).


  3
    Indeed, the relief Plaintiff seeks is “the full amount of what should have been the Supplemental life
  insurance benefit, plus interest[.]” ECF No. [1-1] at 12.


                                                       11
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 12 of 13

                                                        Case No. 20-cv-24870-BLOOM/Otazo-Reyes


  Properly viewed, Plaintiff is attempting to recover benefits he believes to be due to him under the

  terms of the plan.

         Moreover, ERISA permits recovery against “[a]ny person who is a fiduciary with respect

  to a plan who breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries

  by this subchapter.” 29 U.S.C. § 1109(a). “Fiduciary duties imposed by ERISA include proper

  management, administration, and investment of fund assets, the maintenance of proper records,

  the disclosure of specified information, and the avoidance of conflicts of interest.” Ehlen Floor

  Covering, Inc. v. Lamb, 660 F.3d 1283, 1287 (11th Cir. 2011) (citation and quotations omitted).

  Where “a party’s claims implicate legal duties dependent on the interpretation of an ERISA plan,

  the claims are completely preempted.” Id. at 1289 (quoting Borrero v. United Healthcare of N.Y.,

  Inc., 610 F.3d 1296, 1304-05 (11th Cir. 2010)) (quotations omitted). Here, although Plaintiff

  argues that no interpretation of an ERISA plan is necessary with respect to his negligence claim,

  Defendants’ alleged duties arise from the relationship established by the Lincoln Life group

  insurance policy and Defendants’ duties under ERISA.

         As a result, the second prong of the Davila test is satisfied, and Plaintiff’s claim is

  completely preempted.

         C. Motion to Dismiss

         There are two types of ERISA preemption: superpreemption or complete preemption, and

  defensive preemption, which originates from ERISA’s express preemption provision. Butero, 174

  F.3d at 1211-12; 29 U.S.C. § 1144(a). “Defensive preemption defeats claims that seek relief under

  state-law causes of action that ‘relate to’ an ERISA plan.” Id. at 1215. “If the plaintiff’s claims are

  superpreempted, then they are also defensively preempted.” Id.




                                                      12
Case 1:20-cv-24870-BB Document 31 Entered on FLSD Docket 02/17/2021 Page 13 of 13

                                                       Case No. 20-cv-24870-BLOOM/Otazo-Reyes


           Defendants seek dismissal of the Complaint, arguing that because Plaintiff seeks payment

  of benefits from an employee benefit plan, it is not only completely preempted by ERISA, but is

  also subject to defensive preemption requiring dismissal. The Court agrees. In response, Plaintiff

  argues that if the Court determines that his claim is completely preempted by ERISA, the Court

  should either find the allegations in the Complaint sufficient to state a claim under ERISA or permit

  him leave to amend to allege a claim under ERISA. Defendants do not object to Plaintiff’s request

  for leave to amend.

           As a result, Plaintiff’s Complaint will be dismissed, but Plaintiff is permitted leave to

  amend to assert an ERISA claim. See id. (finding that dismissal of superpreempted and defensively

  preempted claims with leave to amend was proper).

     IV.       CONCLUSION

           Accordingly, Plaintiff’s Remand Motion, ECF No. [20], is DENIED, and Defendant’s

  Motion to Dismiss, ECF No. [12], is GRANTED. The Complaint is DISMISSED, and Plaintiff

  may file an amended complaint, on or before February 26, 2021.

           DONE AND ORDERED in Chambers at Miami, Florida, on February 17, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                     13
